Citation Nr: 0709947	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to a rating in excess of 20 percent for low 
back strain.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a chronic neck 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2005, the veteran withdrew a request for a hearing 
before a Veterans Law Judge.  



FINDINGS OF FACT

1.  The veteran currently has, at worst, Level II hearing on 
the right and Level II hearing on the left.

2.  The veteran's service-connected tinnitus is assigned the 
maximum rating of 10 percent.

3.  The veteran's low back strain, even with pain and 
stiffness on motion, has flexion to 50 degrees.  

4.  A December 1979 rating decision that denied a claim of 
service connection for a chronic neck disorder is final 
because the veteran had not appealed; evidence received since 
is new and material

5.  A preponderance of the probative evidence indicates that 
the veteran had not sustained an injury to the neck with 
resultant disability during military service. 



CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 
(2006).

2.  There is no legal entitlement for a rating in excess of 
10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2006).

3.  The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2006).  

4.  A chronic neck disability was not incurred or aggravated 
by the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a September 2004 letter, the RO notified the veteran of 
the evidence needed to substantiate a claim for an increased 
rating such that the evidence should show a service-connected 
disability had gotten worse.  Additionally, a February 2005 
letter told the veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show:  (1) an injury or disease that began in or was made 
worse during military service; (2) a current physical or 
mental disability; and (3) a relationship between the current 
disability and the injury or disease in service.  
Additionally, both letters stated the following:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If the evidence is 
in your possession, please send it to us."  Though the 
veteran had not received notification in compliance with 
Dingess, the Board finds that with regards to the claim of 
service connection for a chronic neck disability any issue 
related to a disability and effective date is rendered moot 
given the denial below, and with regards to the claims for an 
increased rating for hearing loss and low back strain, any 
issue related to an effective date is also rendered moot 
given the denial below.  

The September 2004 and February 2005 letters told the veteran 
what evidence VA would obtain and what information and 
evidence he should provide.  The letter notified the veteran 
that VA was responsible for getting relevant records from a 
Federal agency and that VA would make reasonable evidence to 
get records not held by a Federal agency like records from 
State or local government, private doctors and hospitals, or 
current or former employers.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
service connection claim and claims for increased ratings, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 
3d 1328 (Fed. Cir. 2006).  

It is noted both letters mentioned above were sent prior to 
the rating decision on appeal.  Moreover, the RO issued a 
September 2006 supplemental statement of the case (SSOC) 
following all of the notification letters, including the one 
from April 2006.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006) (recognizing that a timing-of-notice error, 
as determined in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case would have been 
cured by the SSOC.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran's service medical records are in the claims file, as 
well as VA treatment records that had been identified by the 
veteran in response to his VCAA letter.  In October 2005, the 
veteran indicated that he had no other evidence or 
information to submit.  Given the preceding, it is apparent 
that VA has assisted the veteran in obtaining the necessary 
evidence to the extent possible.  38 U.S.C.A. § 5103(c)(3); 
38 C.F.R. § 3.159(c)(2).  

Finally, as explained further below, additional VA 
examination is not necessary because the evidence does 
establish that the veteran suffered an event, injury, or 
disease in service related to a neck disorder, or that a 
current neck disorder may be associated with service.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Similarly, 
additional VA examination for the increased rating claims is 
not necessary because pursuant to this appeal the veteran had 
undergone VA audiology and orthopedic examinations in 
December 2004 and August 2005, which are sufficient for 
adjudication purposes.  

Thus, the appellant has been given an essential opportunity 
to advance his claim.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (recognizing that a review of the entire 
record, in relation to 38 U.S.C.A. § 7104(a), and examination 
of various predecisional communications, can assist in 
determining whether the veteran had been "afforded a 
meaningful opportunity to participate in the adjudication").  
No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Legal standards

	Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

	New and material evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108; see 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service, 38 C.F.R. § 3.303(d), as 
well as for disability which is proximately due to or the 
result of a service-connected disease or injury, 38 C.F.R. § 
3.310(a).  

Analysis  

	Hearing loss

Given the findings from audiology testing in relation to the 
rating criteria, an increased evaluation is not warranted.  

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c). 

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

The record contains a February 2004 VA audiology note that 
found hearing loss; testing results were not contained in the 
note.  An August 2004 hearing aid evaluation indicated 
puretone thresholds of 20, 25, 45, and 45 decibels at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  The left ear 
had 20, 45, 50, and 55 decibels at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  The assessor did not interpret 
this data to provide a puretone average for each ear.  The 
assessor noted that there had been no significant change in 
hearing from previous evaluations in February 2004, and that 
the veteran desired the replacement of the left ear hearing 
aid only.  (It is noted that even if the assessor had 
provided puretone averages, the combination thereof would 
result in a 0 percent rating under Table VII.)  

In December 2004, the veteran underwent a VA audiology 
examination.  Testing found puretone thresholds of 20, 35, 
45, and 45 decibels at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, with a puretone average of 36.25 for the right 
ear.  The left ear was 20, 60, 55, 50 decibels at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, with a puretone 
average of 48.75.  Speech recognition was 92% at 60dBHL and 
88% at 70dBHL for the right ear, and 84% at 70dBHL and 88% at 
75 dBHL for the left ear.  

Thus, utilizing the worst speech recognition scores and 
applying the rating criteria, the examination results 
constitute Level II hearing on the right and Level II hearing 
on the left.  When combined, the result is a noncompensable 
or 0 percent disability evaluation.

At an August 2005 VA audiology examination, testing found 
puretone thresholds of 20, 35, 45, and 45 decibels at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, with a puretone 
average of 36.25 for the right ear.  The left ear was 20, 55, 
55, and 55 decibels at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, with a puretone average of 46.25.  Speech 
recognition was 92% at 60dBHL and 92% at 65dBHL for the right 
ear 88% at 70dBHL and 84% at 75dBHL for the left ear. 

Thus, utilizing the worst speech recognition scores and 
applying the rating criteria, the examination results 
constitute Level I hearing on the right and Level II hearing 
on the right.  When combined, the result is a noncompensable 
or 0 percent disability evaluation.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The veteran as a lay person, 
however, has not been shown to be capable of making medical 
conclusions, thus, his statements are not relevant at least 
as to the measurable level of hearing loss that must be 
provided by the appropriate testing for VA rating purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). In other 
words, even though the veteran is competent to report that he 
has difficulty hearing, he is not competent to state the 
level of hearing loss at the specific decibel levels required 
for evaluation under the VA Rating Schedule.

Further, it is determined that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, on any of the examinations.

A reasonable doubt has not arisen concerning the degree of 
disability, see 38 C.F.R. § 4.3, and the claim is denied.  

	Tinnitus

As a matter of law, a rating in excess of 10 percent for 
tinnitus is not permitted.  

A December 1996 rating decision granted service connection 
for tinnitus and assigned a 10 percent disability rating.  In 
September 2004, the veteran stated that he wished to reopen a 
claim for ringing in both ears.  At a December 2004 VA 
examination, the veteran reported that he had moderate 
ringing in his ears two to three times a week for two to 
three minutes.  An August 2005 VA examiner noted frequent 
bilateral tinnitus.

Effective from June 10, 1999, as amended by the Secretary, a 
10 percent disability evaluation was provided for recurrent 
tinnitus.  See 64 Fed. Reg. at 25,202; 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

Shortly thereafter and effective June 13, 2003, the Secretary 
added an instruction (Note (2)) at the end of Diagnostic Code 
6260 to assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  See 68 Fed. Reg. at 25,822; 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Also, this current rating 
criterion provides a maximum 10 percent rating.  

It is noted that the latter rating criteria applies to the 
veteran's claim for an increased rating, and it clearly 
states that only a single maximum evaluation of 10 percent is 
permitted.  Also, the record does not illustrate that the 
veteran's service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

Therefore, the claim must be denied due to an absence of 
legal entitlement for the award sought.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).   

        Low back 

As illustrated below, an increased rating for service-
connected low back strain cannot be granted.  

At a December 2004 VA examination, the veteran reported that 
low back pain was intermittent three to four times a week.  
The veteran stated that he took Vicodin (which appeared to be 
related to his neck problems).  He occasionally used a cane.  
Range of motion was flexion to 90 degrees, extension to 30 
degrees, and right and left lateral flexion and rotation all 
to 30 degrees.  The examiner noted that flexion from 50 to 60 
degrees was painful, and the lateral movements were painful 
25 to 30 degrees bilaterally.  The veteran was unable to rise 
on his toes and heels, and complained of mild dizziness 
intermittently.  The examiner stated that lack of endurance 
and pain were limiting factors during flare-up and repetitive 
activities.  Physical assessment further found discomfort and 
mild tenderness in the lumbar paraspinal region.  The 
diagnosis included chronic low back pain, normal x-rays.  The 
examiner commented that the veteran's lumbar examination was 
somewhat limited due to his dizziness.  The veteran 
repeatedly declined to go to urgent care, but reported that 
he would seek help the symptoms had not resolved.  

VA treatment records from January 2003 to March 2005 
generally addressed the veteran's cervical spine problems and 
service-connected PTSD.  

In August 2005, the veteran underwent another VA examination.  
He reported off and on tightness, stiffness, and a dull ache 
6 out of 10.  The veteran took Motrin with some relief.  
Precipitating factors included bending, stooping, lifting 
more than 30 pounds, walking one mile, and standing more than 
15 minutes.  Alleviating factors included heating pad, 
stopping activity, and taking Vicodin.  During flare-up the 
veteran reported he experienced temporary decrease in range 
of motion due to stiffness and pain.  Range of motion was 
flexion 60 out of 90 degrees; extension 20 out of 30 degrees; 
left and right lateral flexion 20 out of 30 degrees; and left 
and right lateral rotation 30 out of 45 degrees.  The 
examiner found no paraspinal spasm, and no pain on motion.  
The veteran, however, got stiffness at the end of the range 
of motion.  Further, flexion was limited by 10 degrees due to 
pain, stiffness, and lack of endurance following repetitive 
use.  Sensory and motor examinations were normal.  

The examiner noted normal x-ray of the lumbosacral spine 
(from a December 2004 report).  The diagnosis was lumbosacral 
strain.  

The veteran's back disability is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine, see 38 
C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis...................................................20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Additionally, 
the new rating schedule for diseases and injuries of the 
spine utilizes the General Rating Formula for Diagnostic 
Codes 5235 (vertebral fracture or dislocation), 5236 
(sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondylolisthesis or segmental instability), 5240 
(ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

The evidence of above does not show forward flexion of the 
thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine for the next 
highest rating of 40 percent for service-connected low back 
strain.  Rather, even with pain and stiffness, the most 
recent VA examiner found that the veteran's limitation of 
motion was at worst to 50 degrees.  Likewise, the December 
2004 VA examiner found flexion to 90 degrees, but limited by 
pain to 50-60 degrees, and there is no other probative 
evidence that shows the veteran's low back problem manifests 
with limitation of motion to 30 degrees or less.  The 
service-connected low back strain has not manifested to a 
degree of severity that is required by the objective 
standards in the rating criteria.  Further, subjective 
complaints have been accounted for in the current rating and 
are not to a degree (as determined by medical professionals) 
that constitutes loss of motion to 30 degrees or less.  

It is additionally noted that the veteran's low back has not 
involved disc problems, and recent sensory and motor 
assessment was normal.  Thus, assessing the veteran's back 
under alterative rating criteria for disc disease is not 
appropriate.   

A preponderance of the evidence is against the next highest 
rating.  See 38 C.F.R. § 4.3.  

	Chronic neck disorder

As shown below, the veteran has submitted new and material 
such that the claim should be reopened.  The claim on the 
merits, however, remains denied.  

The veteran's service medical records are silent for any 
complaint of or treatment for a neck problem.  An August 1967 
Report of Medical Examination for the purpose of separation 
found a clinically normal musculoskeletal system.  

Post-service, the veteran filed a claim of service connection 
for a back injury, and March 1971 rating decision granted 
service connection for low back strain.  Due to various 
statements by the veteran, and medical evidence, rating 
decisions in November 1971, September 1974, and April 1977 
adjusted the disability rating accordingly.  In a September 
1979 statement, the veteran asserted that his back continued 
to cause problems on his job, and that sometimes it hurt so 
badly that he could not move his neck.  

A November 1979 VA examination report contained the veteran's 
report of pain in the neck that had started about two years 
ago with no history of injury to the neck.  The examiner 
found no significant impairment of function, and normal x-ray 
and examination.  A December 1979 rating decision denied a 
claim of service connection for a chronic neck disorder..  
The RO noted that the veteran's service medical records were 
negative for a neck disorder of any type, and recent 
examination had found neck pain by history only.  

The veteran did not appeal this decision.

Thereafter, pursuant to other claims, the RO obtained 
treatment records from the Dallas VAMC.  In September 1979, 
the veteran complained of not being able to move his neck, 
which had started two days earlier.  He stated that it 
happened three times a year, and had been told nerves had 
tightened up in the neck.  X-ray showed reversal of lordotic 
curve, which could have been due to muscle rigidity.  In 
November 1980, the veteran had soreness in the back of the 
neck associated with head.  In December 1979, the veteran 
stated that about three months earlier he had muscle spasms 
in the neck, which were now recurring.  In May 1981, the 
veteran complained of recurrent muscle spasms for the last 
two years, and the latest episode had begun at the veteran's 
work as a letter carrier.  The assessor noted a questionable 
etiology. 

At an August 1986 VA examination, the veteran complained of 
occasional stiff neck, and range of motion was normal.  
Thereafter, the record contains a March 2003 VA treatment 
record contained the veteran's report of soreness in his neck 
for about eight years.  A September 2003 VA neurosurgery note 
rendered an impression of severe degenerative disc disease at 
multiple levels in the cervical spine.  In August 2004, the 
veteran continued to have neck pain, and in September 2004 
the veteran sought to reopen a claim of service connection.

A December 2004 VA examination report indicated that a claims 
file was not available for review.  The veteran reported 
onset of neck pain since 1965-at the same time he had hurt 
his back in service due to a fall, he had also hurt his neck.  
The veteran stated that the neck pain had started 15 years 
earlier.  The diagnosis included chronic neck pain, remote 
fall.  

In his May 2005 statement, the veteran asserted that when he 
was on his ship his neck would get so stiff he had been 
unable to move it.  Further, the veteran stated that a doctor 
had told him he had just slept wrong, but x-rays were not 
taken.  Moreover, the veteran stated that water from the 
ocean was giving them rheumatism, and that he had gone to the 
Dallas VAMC for treatment in the 1970s.  

It is apparent that the additional evidence received since 
the last final denial in December 1979 is new and material.  
Particularly, the evidence shows that the veteran suffers 
from a current disability involving his neck (which had not 
been shown by the evidence in December 1979), and it appears 
that a VA examiner attributed the neck problem to the fall 
that had caused the veteran's service-connected lumbar 
strain.  Thus, under the provisions of 38 C.F.R. § 3.156, the 
claim of service connection is reopened.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit, citing the Madden 
decision, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 
7104(a).  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

It is determined that the claim of service connection is not 
sufficiently supported by a preponderance of the probative 
evidence.  Particularly, the veteran's service medical 
records are entirely negative for any mention of a neck 
problem, and the separation examination was clinically 
normal.  Such records are highly probative because the 
information therein offers a contemporaneous recordation of 
any symptom, injury, or disease that may have occurred in 
service.  

It is also noted that the veteran applied for service 
connection for a low back problem in January 1971, and had 
not mentioned the neck at that time.  He first raised the 
neck issue in September 1979, and at a VA examination the 
veteran reported pain in the neck that had started about two 
years earlier with no history of injury to the neck.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim).  

This latter statement is in direct contrast the veteran's 
report at a December 2004 VA examination where he stated that 
he hurt his neck in service when he fell and hurt his low 
back, as well as his May 2005 statement that during service 
his neck got so stiff he could not move it.  For further 
contrast, in March 2003 the veteran had reported his neck 
pain had started eight years earlier.  

These divergent accounts raises questions about the veteran's 
credibility, and compels the conclusion that little probative 
value should be assigned to his evidentiary assertions in 
pursuit of the claim.  

Therefore, to the extent that the December 2004 VA examiner 
meant to attribute the veteran's chronic neck pain and 
degenerative disc disease to a "remote fall" that had 
happened in-service, the Board finds that any such conclusion 
has little probative value.  Mainly, reliance on a veteran's 
statements renders a medical report incredible if the Board 
rejects the statements of the veteran.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  Simply, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Thus, 
because the examiner utilized the veteran's statement that he 
had onset of neck pain in 1965 when he had a fall in-service 
in order to draw a conclusion that a current neck problem was 
related to this remote fall, and because the Board has found 
that the veteran lacks credibility, this opinion is rejected.  

In this light, it is pointed out that the veteran's service 
medical records show that he had actually sustained a fall in 
early 1967 (which according to treatment notes impacted only 
his low and mid-back with an impression of low back strain), 
as opposed to 1965, which raises further questions about the 
veteran's credibility.  Finally, the examiner specifically 
stated that the claims file had not been reviewed, and 
offered no rationale for the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (recognizing that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)

For all of these reasons, the December 2004 VA examination 
report, to the extent that it sought to offer a nexus opinion 
concerning a current neck disability and service, cannot be 
relied upon given its lack of probative value for the reasons 
just explained.  The Board additionally notes that it is not 
rejecting the opinion because it is speculative; rather, it 
lacks probative value because it relied upon the veteran's 
statements, who lacks credibility, and had not reflected 
thorough review of the claims file.  Compare McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006), which recognized that 
in terms of whether there "may be an association" between 
an in-service injury and current disability for the purposes 
of obtaining a necessary VA examination, a speculative 
opinion could fulfill this standard.  In this case, however, 
there is no such speculative opinion that might imply 
additional VA examination is necessary.  

Thus, the evidence does not show two crucial elements of 
service connection, namely, medical or, in certain 
circumstances, lay evidence of in- service occurrence, and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  A preponderance of the probative 
evidence is against the claim, and the benefit of the doubt 
is not for application.





ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 20 percent for low back strain is 
denied.  

As new and material evidence has been received, the claim of 
service connection for a chronic neck disorder is reopened, 
and is denied on the merits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


